The Act of April 15, 1845, P.L. 459, was enacted to extend the jurisdiction of aldermen and justices of the peace, so as to authorize them to issue attachment execution process upon judgments recovered before them and remaining unsatisfied, agreeably to the provisions of sections 32 to 38 inclusive of the Act of June 16, 1836, P.L. 755, relating to executions in the courts of common pleas, which provides for the levying of execution by attachment upon stock, debts and deposits of money, etc. As the jurisdiction of aldermen and justices in civil cases did not exceed $1001 at that time, the attachment execution process under the Act of 1845, was likewise limited.
The Act of 1845 contains six sections, every one of which clearly relates to writs of attachment issued by *Page 434 
an alderman or justice of the peace. The writ is returnable, just as in actions brought before an alderman or justice, in not less than four nor more than eight days; interrogatories are to be filed with the magistrate and the amendment to section 3, (Act of June 29, 1923, P.L. 934) allows counsel fees to garnishees in attachments issued by aldermen or justices of the peace. Sections 5 and 6 provide as follows:
"Section 5. That if the garnishee in his answers, admit that there is in his possession or control property of the defendant liable under said act to attachment, then said magistrate may enter judgment specially, to be levied out of the effects in the hands of the garnishee, or so much of the same as may be necessary to pay the debt and costs: Provided however, That the wages of any laborers, or the salary of any person in public or private employment, shall not be liable to attachment in the hands of the employer.
"Section 6. The plaintiff, the defendant, or the garnishee in the attachment, may appeal from the judgment of the alderman or justice of the peace to the next term of the court of common pleas, on complying with the provisions of the laws regulating appeals in other cases: Provided, That the fees allowed justices, and alderman, and constables, under this act, shall be the same as allowed by the general fee bill for similar services in other cases."
Notwithstanding the clear expression in the Act that its purpose was to extend the jurisdiction of aldermen and justices of the peace, so as to embrace attachments in execution, it was ruled by judicial dictum in Catlin v. Ensign, 29 Pa. 264,2 that the proviso in section 5 above quoted, "Provided, however, That the wages of any laborers or the salary of any person in public or *Page 435 
private employment, shall not be liable to attachment in the hands of the employer," applies to all judgments, whether entered in the common pleas or on the docket of a justice of the peace; and the ruling has been followed ever since.
Clearly the proviso to the Act of 1845 was one of the preferential provisions in behalf of laborers, which the General Assembly in many statutes has enacted for their benefit, limiting the preference to $100 or $200 or amounts less than the exemption allowed by law. For example, see Act of April 9, 1872, P.L. 47, and its amendments, and the long line of special acts recited in the Historical Note to 43 PS sec. 221, p. 97, enacted from 1849 to 1862, in most of which the limit was $100. We mention this to show that the legislature in enacting the proviso was dealing with the limited sums ordinarily due laborers as wages or salary. For this reason it should not be extended to claims for large sums sought to be recovered from persons who do not come strictly within the proviso used in the Act of 1845, to wit, "wages of any laborer or the salary of any person in public or private employment, shall not be liable to attachment in the hands of theemployer."
In no sense can it be said in this case that Conrad H. Boley, or his executor, was the employer of Samuel McDowell, the defendant in the attachment execution. McDowell was manager of a corporation, C.H. Boley Company. The corporation was his employer. He claimed that the company owed him $2300 salary. Conrad H. Boley had been a stockholder of the corporation. On his death, the executor of his will succeeded to his ownership of the stock. McDowell, not having been paid the salary due him by his corporate employer, brought an action against the executor of Boley's will, under section 514 of the Business Corporation Law of May 5, 1933, P.L. 364, as amended by Act of July 17, 1935, P.L. 1123, which imposed liability on stockholders *Page 436 
of business corporations for salaries and wages due and owing its laborers and employees, to an amount equal to the value of the shares of the corporation owned by the shareholder, and recovered a judgment for $1840.25. But while the Act imposed liability upon the shareholder, it did not make him the employer of the laborer or manager. The liability was imposed upon him as a stockholder of the employer.
A somewhat similar liability is imposed on stockholders of certain banks, to pay depositors, on the failure of the bank to meet its obligations, up to the par value of the stock held by them; but the imposition of such liability on them as shareholders does not constitute them the bank, whose stock they owned. So here, though the shareholder may be liable, because of the statute, to pay wages and salaries due certain laborers and employees by their employer, the corporation, the statute does not make the stockholder their employer, but only charges him with a secondary liability because their employer, the corporation, failed to pay the wages and salaries due the defendant by it. The money is due the employee by the stockholder not because the latter is his employer, but because of the statutory liability placed on the stockholder to pay the debt due by the corporate employer to its employee.
The proviso in the Act of 1845, even if it be applied to a judgment of this kind and amount obtained in the common pleas, should not be extended beyond its plain language. The garnishee in this case never was the employer of McDowell, and hence does not come within the provision excepting from attachment wages or salary "in the hands of the employer."
I would reverse the order quashing the attachment and award a procedendo.
Judge CUNNINGHAM concurs in this dissent.
1 Increased to $300 by the Act of July 7, 1879, P.L. 194.
2 Heebner v. Chave, 5 Pa. 115, the first case in which the Act of 1845 was considered by the Supreme Court dealt with an attachment execution issued by a justice of the peace. *Page 437